            Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 1 of 23 Page ID #:790



                        0$1$77 3+(/36 3+,//,36 //3
                         -2+1 0 *$77, 6WDWH %DU 1R 
                        (PDLO MJDWWL#PDQDWWFRP
                         /$85(1 - )5,(' 6WDWH %DU 1R 
                        (PDLO OIULHG#PDQDWWFRP
                          &HQWXU\ 3DUN (DVW 6XLWH 
                        /RV $QJHOHV &DOLIRUQLD 
                         7HOHSKRQH  
                        )DFVLPLOH  
                        Attorneys for Defendants 0,5$0$; //& $0$=21&20
                        ,1& 85%$1 287),77(56 ,1& +27 723,& ,1&
                         7255,' //& 3$&,),& 681:($5 2) &$/,)251,$
                        //& %,2 :25/' 0(5&+$1',6,1* ,1& :$/0$57
                        ,1& 7,//<6 ,1& +8) :25/':,'( //& )81&20
                         ,1& 75(9&2 ,1& )$6+,21 129$ //&
                  
                  
                                             81,7(' 67$7(6 ',675,&7 &2857
                  
                                           &(175$/ ',675,&7 2) &$/,)251,$
                  
                  
                         ),522= =$+(',                  1R FY'0*(;
                  
                                    3ODLQWLII                            ___________
                                                       67,38/$7,21 $1' >352326('@
                              YV                        &21),'(17,$/,7< $1'
                                                       3527(&7,9( 25'(5
                         0,5$0$; //& HW DO
                  
                                    'HIHQGDQWV
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                                 __________ 3527(&7,9(
                                                                67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW                                                                              25'(5
    LOS ANGELES
            Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 2 of 23 Page ID #:791


                                                    ___________
                                  67,38/$7,21 $1' >352326('@ &21),'(17,$/,7< $1'
                                                      3527(&7,9( 25'(5
                              3ODLQWLII )LURR] =DKHGL ³3ODLQWLII´ DQG 'HIHQGDQWV 0LUDPD[ //&
                        $PD]RQFRP ,QF 8UEDQ 2XWILWWHUV ,QF +RW 7RSLF ,QF 7RUULG //& 3DFLILF
                        6XQZHDU RI &DOLIRUQLD //& %LR :RUOG 0HUFKDQGLVLQJ ,QF :DOPDUW ,QF 7LOO\V
                        ,QF +XI :RUOGZLGH //& )XQFRP ,QF 7UHYFR ,QF )DVKLRQ 1RYD //&
                        7DUJHW &RUSRUDWLRQ 1DVW\JDOFRP 86$ ,QF FROOHFWLYHO\ ³'HIHQGDQWV´
                        FROOHFWLYHO\ ZLWK 3ODLQWLII ³3DUWLHV´  E\ DQG WKURXJK WKHLU UHVSHFWLYH FRXQVHO RI
                        UHFRUG KHUHE\ VWLSXODWH DQG UHTXHVW WKDW WKH &RXUW LVVXH D 3URWHFWLYH 2UGHU SXUVXDQW
                       WR )HG 5 &LY 3  F WR SURWHFW WKH FRQILGHQWLDOLW\ RI FHUWDLQ GRFXPHQWV
                       LQIRUPDWLRQ DQG WKLQJV WKDW PD\ EH GLVFORVHG GXULQJ GLVFRYHU\ RU RWKHU
                       SURFHHGLQJV LQ WKLV DFWLRQ DV IROORZV
                              385326(6 $1' /,0,7$7,216
                             'LVFORVXUH DQG GLVFRYHU\ DFWLYLW\ LQ WKLV DFWLRQ DUH DQWLFLSDWHG WR LQYROYH WKH
                       SURGXFWLRQ RI FRQILGHQWLDO SURSULHWDU\ RU SULYDWH LQIRUPDWLRQ LQFOXGLQJ WUDGH
                       VHFUHWV DQG FRQILGHQWLDO ILQDQFLDO LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP
                       GLVFORVXUH WR WKH SXEOLF DQG IURP WKH XVH IRU DQ\ SXUSRVH RWKHU WKDQ WKH SURVHFXWLRQ
                       DQG GHIHQVH RI WKLV OLWLJDWLRQ ZRXOG EH ZDUUDQWHG $FFRUGLQJO\ WKH 3DUWLHV KHUHE\
                       VWLSXODWH WR DQG SHWLWLRQ WKH &RXUW WR HQWHU WKH IROORZLQJ 6WLSXODWHG 3URWHFWLYH
                       2UGHU 7KH SDUWLHV DFNQRZOHGJH WKDW WKLV 2UGHU GRHV QRW FRQIHU EODQNHW SURWHFWLRQV
                       RQ DOO GLVFORVXUH RU UHVSRQVHV WR GLVFRYHU\ DQG WKDW WKH SURWHFWLRQ LW DIIRUGV H[WHQGV
                       RQO\ WR WKH OLPLWHG LQIRUPDWLRQ RU LWHPV WKDW DUH HQWLWOHG XQGHU WKH DSSOLFDEOH OHJDO
                       SULQFLSOHV WR WUHDWPHQW DV FRQILGHQWLDO 7KH 3DUWLHV IXUWKHU DFNQRZOHGJH DV VHW IRUWK
                       LQ 6HFWLRQ  EHORZ ),/,1* 3527(&7(' 0$7(5,$/  WKDW WKLV 6WLSXODWHG
                       3URWHFWLYH 2UGHU GRHV QRW HQWLWOH WKHP WR ILOH &RQILGHQWLDO ,QIRUPDWLRQ XQGHU VHDO
                       /RFDO &LYLO 5XOH  VHWV IRUWK WKH SURFHGXUHV WKDW PXVW EH IROORZHG DQG WKH
                       VWDQGDUGV WKDW ZLOO EH DSSOLHG ZKHQ D SDUW\ VHHNV SHUPLVVLRQ IURP WKH FRXUW WR ILOH
                       PDWHULDO XQGHU VHDO
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                                             __________ 3527(&7,9(
                                                                            67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW                                                                                          25'(5
    LOS ANGELES
            Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 3 of 23 Page ID #:792



                               *RRG &DXVH 6WDWHPHQW 7KLV $FWLRQ LV OLNHO\ WR LQYROYH FRQILGHQWLDO
                        LQWHOOHFWXDO SURSHUW\ DQG RWKHU YDOXDEOH FRPPHUFLDO ILQDQFLDO DQGRU SURSULHWDU\
                        LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP SXEOLF GLVFORVXUH DQG IURP XVH IRU
                        DQ\ SXUSRVH RWKHU WKDQ SURVHFXWLRQ RI WKLV DFWLRQ LV ZDUUDQWHG 6XFK FRQILGHQWLDO
                        DQG SURSULHWDU\ PDWHULDOV DQG LQIRUPDWLRQ FRQVLVW RI DPRQJ RWKHU WKLQJV
                        FRQILGHQWLDO EXVLQHVV RU ILQDQFLDO LQIRUPDWLRQ LQIRUPDWLRQ UHJDUGLQJ FRQILGHQWLDO
                        EXVLQHVV SUDFWLFHV RU RWKHU FRQILGHQWLDO LQWHOOHFWXDO SURSHUW\ RU FRPPHUFLDO
                        LQIRUPDWLRQ LQFOXGLQJ LQIRUPDWLRQ LPSOLFDWLQJ SULYDF\ ULJKWV RI WKLUG SDUWLHV 
                        LQIRUPDWLRQ RWKHUZLVH JHQHUDOO\ XQDYDLODEOH WR WKH SXEOLF RU ZKLFK PD\ EH
                       SULYLOHJHG RU RWKHUZLVH SURWHFWHG IURP GLVFORVXUH XQGHU VWDWH RU IHGHUDO VWDWXWHV
                       FRXUW UXOHV FDVH GHFLVLRQV RU FRPPRQ ODZ $FFRUGLQJO\ WR H[SHGLWH WKH IORZ RI
                       LQIRUPDWLRQ WR IDFLOLWDWH WKH SURPSW UHVROXWLRQ RI GLVSXWHV RYHU FRQILGHQWLDOLW\ RI
                       GLVFRYHU\ PDWHULDOV WR DGHTXDWHO\ SURWHFW LQIRUPDWLRQ WKH SDUWLHV DUH HQWLWOHG WR
                       NHHS FRQILGHQWLDO WR HQVXUH WKDW WKH SDUWLHV DUH SHUPLWWHG UHDVRQDEOH QHFHVVDU\ XVHV
                       RI VXFK PDWHULDO LQ SUHSDUDWLRQ IRU DQG LQ WKH FRQGXFW RI WULDO WR DGGUHVV WKHLU
                       KDQGOLQJ DW WKH HQG RI WKH OLWLJDWLRQ DQG VHUYH WKH HQGV RI MXVWLFH D SURWHFWLYH RUGHU
                       IRU VXFK LQIRUPDWLRQ LV MXVWLILHG LQ WKLV PDWWHU ,W LV WKH LQWHQW RI WKH SDUWLHV WKDW
                       LQIRUPDWLRQ ZLOO QRW EH GHVLJQDWHG DV FRQILGHQWLDO IRU WDFWLFDO UHDVRQV DQG WKDW
                       QRWKLQJ EH VR GHVLJQDWHG ZLWKRXW D JRRG IDLWK EHOLHI WKDW LW KDV EHHQ PDLQWDLQHG LQ D
                       FRQILGHQWLDO QRQSXEOLF PDQQHU DQG WKHUH LV JRRG FDXVH ZK\ LW VKRXOG QRW EH SDUW
                       RI WKH SXEOLF UHFRUG RI WKLV FDVH 1RWKLQJ LQ WKLV 2UGHU VKDOO UHTXLUH DQ\ SDUW\ WR
                       SURGXFH DQ\ VSHFLILF GRFXPHQWV RU FDWHJRU\ RI GRFXPHQWV ZKLFK D 3DUW\ GHHPV
                       LQDSSURSULDWH IRU SURGXFWLRQ
                               '(),1,7,216
                               $FWLRQ WKH DERYHFDSWLRQHG SHQGLQJ IHGHUDO ODZVXLW
                               3DUW\ RU 3DUWLHV WKH DERYHQDPHG 3DUWLHV WR WKLV OLWLJDWLRQ DOO
                       SUHGHFHVVRUV RU VXFFHVVRUV WKHUHRI DOO SDVW RU SUHVHQW GLYLVLRQV EXVLQHVV XQLWV
                       VXEVLGLDULHV RU DIILOLDWHV DQG DQ\ RI WKHLU RIILFHUV GLUHFWRUV HPSOR\HHV DQGRU
M ANATT , P HELPS &                                                                            __________ 3527(&7,9(
  P HILLIPS , LLP                                                             67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                             25'(5
    LOS ANGELES
            Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 4 of 23 Page ID #:793



                        DJHQWV
                               1RQ3DUW\ RU 1RQ3DUWLHV DQ\ QDWXUDO SHUVRQ SDUWQHUVKLS FRUSRUDWLRQ
                        DVVRFLDWLRQ RWKHU OHJDO HQWLW\ LQFOXGLQJ EXW QRW OLPLWHG WR WKHLU SDVW RU SUHVHQW
                        GLYLVLRQV EXVLQHVV XQLWV VXEVLGLDULHV RU DIILOLDWHV DQG DQ\ RI WKHLU RIILFHUV
                        GLUHFWRUV HPSOR\HHV DQGRU DJHQWV ZKR DUH QRW QDPHG DV D 3DUW\ WR WKLV $FWLRQ
                               'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO DOO LWHPV RU LQIRUPDWLRQ UHJDUGOHVV RI
                        WKH PHGLXP RU PDQQHU LQ ZKLFK LW LV JHQHUDWHG VWRUHG RU PDLQWDLQHG LQFOXGLQJ
                        DPRQJ RWKHU WKLQJV WHVWLPRQ\ WUDQVFULSWV DQG WDQJLEOH WKLQJV  WKDW DUH SURGXFHG
                        RU JHQHUDWHG LQ GLVFORVXUHV RU UHVSRQVHV WR GLVFRYHU\ LQ WKLV $FWLRQ
                              &RQILGHQWLDO ,QIRUPDWLRQ WKH WHUP ³&RQILGHQWLDO ,QIRUPDWLRQ´ VKDOO UHIHU
                       WR LQIRUPDWLRQ UHJDUGOHVV RI KRZ JHQHUDWHG VWRUHG RU PDLQWDLQHG RU WDQJLEOH
                       WKLQJV WKDW TXDOLI\ IRU SURWHFWLRQ XQGHU VWDQGDUGV GHYHORSHG XQGHU )HGHUDO 5XOHV RI
                       &LYLO 3URFHGXUH 5XOH  F  LQFOXGLQJ EXW QRW OLPLWHG WR WKH IROORZLQJ WUDGH
                       VHFUHWV RWKHU FRQILGHQWLDO DQG SURSULHWDU\ WHFKQLFDO UHVHDUFK RU GHYHORSPHQW
                       LQIRUPDWLRQ FRPPHUFLDO ILQDQFLDO PDUNHWLQJ SODQQLQJ UHVHDUFK GHVLJQ
                       GHYHORSPHQW EXGJHWLQJ DQGRU DFFRXQWLQJ LQIRUPDWLRQ LQIRUPDWLRQ DERXW H[LVWLQJ
                       DQG SRWHQWLDO FXVWRPHUV RU FOLHQWV PDUNHWLQJ VWXGLHV SHUIRUPDQFH DQG SURMHFWLRQV
                       EXVLQHVV VWUDWHJLHV GHFLVLRQV DQGRU QHJRWLDWLRQV SHUVRQQHO FRPSHQVDWLRQ
                       HYDOXDWLRQV DQG RWKHU HPSOR\PHQW LQIRUPDWLRQ SHUVRQDO LQIRUPDWLRQ FRQILGHQWLDO
                       LQIRUPDWLRQ DERXW WKH PXVLFDO FRPSRVLWLRQV DQGRU VRXQG UHFRUGLQJV DW LVVXH LQ WKLV
                       DFWLRQ FRQILGHQWLDO DQG SURSULHWDU\ LQIRUPDWLRQ DERXW DIILOLDWHV SDUHQWV
                       VXEVLGLDULHV DQGRU LQGLYLGXDOVHQWLWLHV ZLWK ZKRP WKH 3DUWLHV WR WKLV DFWLRQ KDYH RU
                       KDYH KDG EXVLQHVV UHODWLRQVKLSV DQG RWKHU LQIRUPDWLRQ LQFOXGLQJ EXW QRW OLPLWHG WR
                       FHUWDLQ FRQILGHQWLDO FRQWUDFWV DQGRU DJUHHPHQWV WKH GLVFORVXUH RI ZKLFK ZRXOG EH
                       GHWULPHQWDO WR WKDW 3DUW\ DQGRU WKH FRQGXFW RI WKDW 3DUW\¶V EXVLQHVV RU WKH EXVLQHVV
                       RI WKDW 3DUW\¶V FXVWRPHUV RU FOLHQWV
                              &RQILGHQWLDO ,QIRUPDWLRQ ± $WWRUQH\V¶ (\HV 2QO\ WKH WHUP ³&RQILGHQWLDO
                       ,QIRUPDWLRQ ± $WWRUQH\V¶ (\HV 2QO\´ VKDOO UHIHU WR &RQILGHQWLDO ,QIRUPDWLRQ IRU
M ANATT , P HELPS &                                                                            __________ 3527(&7,9(
  P HILLIPS , LLP                                                             67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                             25'(5
    LOS ANGELES
            Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 5 of 23 Page ID #:794



                        ZKLFK WKHUH LV D UHDVRQDEOH DQG JRRG IDLWK EDVLV WR EHOLHYH WKDW VXFK LQIRUPDWLRQ LI
                        GLVFORVHG WR D 3DUW\ ZRXOG EH OLNHO\ WR FDXVH DFWXDO DQG PDWHULDO KDUP WR WKH
                        GHVLJQDWLQJ SDUW\ LQFOXGLQJ EXW QRW OLPLWHG WR GLVFORVXUH RI WUDGH VHFUHWV
                        QRQSXEOLF UHVHDUFK DQG GHYHORSPHQW GDWD LQFOXGLQJ EXW QRW OLPLWHG WR FRVW GDWD
                        SULFLQJ IRUPXODV LQYHQWRU\ PDQDJHPHQW SURJUDPV DQG RWKHU VDOHV RU EXVLQHVV
                        LQIRUPDWLRQ QRW NQRZQ WR WKH SXEOLF RU RWKHU KLJKO\ VHQVLWLYH QRQSXEOLF
                        LQIRUPDWLRQ ³&RQILGHQWLDO ,QIRUPDWLRQ ± $WWRUQH\V¶ (\HV 2QO\´ LV LQFOXGHG ZLWKLQ
                        WKH PHDQLQJ RI ³&RQILGHQWLDO ,QIRUPDWLRQ´ DV XVHG LQ WKLV 2UGHU DQG DOO SURYLVLRQV
                        RI WKLV 2UGHU WKDW DSSO\ WR ³&RQILGHQWLDO ,QIRUPDWLRQ´ DOVR VKDOO DSSO\ WR
                       ³&RQILGHQWLDO ,QIRUPDWLRQ ± $WWRUQH\V¶ (\HV 2QO\´ ZLWK VXFK DGGLWLRQDO
                       SURWHFWLRQV WKDW DUH H[SUHVVO\ DIIRUGHG WR ³&RQILGHQWLDO ,QIRUPDWLRQ ± $WWRUQH\V¶
                       (\HV 2QO\´
                              3URGXFLQJ 3DUW\ DQG 'HVLJQDWLQJ 3DUW\ WKH 3DUW\ DQG LWV &RXQVHO WKDW
                       LV VXSSO\LQJ LQIRUPDWLRQ WR DQ\ RWKHU 3DUW\ RU DQ\ QRQSDUW\ WKDW LV VXSSO\LQJ
                       LQIRUPDWLRQ WR DQ\ 3DUW\
                              5HFHLYLQJ 3DUW\ DQG 1RQ'HVLJQDWLQJ 3DUW\ WKH 3DUW\ DQG LWV &RXQVHO
                       ZKR LV UHFHLYLQJ LQIRUPDWLRQ IURP DQ\ RWKHU 3DUW\ RU QRQSDUW\
                              ([SHUW D SHUVRQ ZLWK VSHFLDOL]HG NQRZOHGJH RU H[SHULHQFH LQ D PDWWHU
                       SHUWLQHQW WR WKH OLWLJDWLRQ ZKR KDV EHHQ UHWDLQHG E\ D 3DUW\ RU LWV FRXQVHO WR VHUYH DV
                       DQ H[SHUW ZLWQHVV RU DV D FRQVXOWDQW LQ WKLV DFWLRQ DQG ZKR LV QRW D SDVW RU D FXUUHQW
                       HPSOR\HH RI D 3DUW\ RU RI D FRPSHWLWRU RI D 3DUW\ DQG ZKR DW WKH WLPH RI UHWHQWLRQ
                       LV QRW DQWLFLSDWHG WR EHFRPH DQ HPSOR\HH RI D 3DUW\ RU D FRPSHWLWRU RI D 3DUW\ 7KLV
                       GHILQLWLRQ LQFOXGHV D SURIHVVLRQDO MXU\ RU WULDO FRQVXOWDQW UHWDLQHG LQ FRQQHFWLRQ ZLWK
                       WKLV $FWLRQ
                              &RXQVHO WKH ODZ\HUV RI UHFRUG IRU HDFK RI WKH 3DUWLHV LQ WKLV $FWLRQ
                              3URIHVVLRQDO 9HQGRUV SHUVRQV RU HQWLWLHV WKDW SURYLGH OLWLJDWLRQ VXSSRUW
                       VHUYLFHV HJ SKRWRFRS\LQJ YLGHRWDSLQJ WUDQVODWLQJ SUHSDULQJ H[KLELWV RU
                       GHPRQVWUDWLYHV RUJDQL]LQJ VWRULQJ UHWULHYLQJ GDWD LQ DQ\ IRUP RU PHGLXP  DQG
M ANATT , P HELPS &                                                                          __________ 3527(&7,9(
  P HILLIPS , LLP                                                           67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                           25'(5
    LOS ANGELES
            Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 6 of 23 Page ID #:795



                        WKHLU HPSOR\HHV DQG VXEFRQWUDFWRUV
                               3URWHFWHG 0DWHULDO DQ\ 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO WKDW LV
                        GHVLJQDWHG DV ³&RQILGHQWLDO´ RU ³&RQILGHQWLDO ± $WWRUQH\V¶ (\HV 2QO\´ SXUVXDQW WR
                        WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU RU DQ\ LQIRUPDWLRQ WKDW D 3DUW\ EHOLHYHV LQ JRRG
                        IDLWK WR EH VXEMHFW WR IHGHUDO VWDWH RU IRUHLJQ GDWD SURWHFWLRQ ODZV RU RWKHU SULYDF\
                        REOLJDWLRQV ([DPSOHV RI VXFK GDWD SURWHFWLRQ ODZV LQFOXGH EXW DUH QRW OLPLWHG WR
                        7KH *UDPP/HDFK%OLOH\ $FW  86&   HW VHT ILQDQFLDO LQIRUPDWLRQ 
                        DQG 7KH +HDOWK ,QVXUDQFH 3RUWDELOLW\ DQG $FFRXQWDELOLW\ $FW DQG WKH UHJXODWLRQV
                        WKHUHXQGHU  &)5 3DUW  DQG 6XESDUWV $ DQG ( RI 3DUW  PHGLFDO
                       LQIRUPDWLRQ 
                              6&23(
                             7KH SURWHFWLRQV FRQIHUUHG E\ WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU FRYHU QRW RQO\
                       3URWHFWHG 0DWHULDO DV GHILQHG DERYH  EXW DOVR DQ\ LQIRUPDWLRQ FRSLHG GHULYHG RU
                       H[WUDFWHG WKHUHIURP DV ZHOO DV DOO FRSLHV H[FHUSWV VXPPDULHV RU FRPSLODWLRQV
                       WKHUHRI SOXV WHVWLPRQ\ FRQYHUVDWLRQV RU SUHVHQWDWLRQV E\ SDUWLHV RU FRXQVHO WR RU
                       LQ FRXUW RU LQ RWKHU VHWWLQJV WKDW PLJKW UHYHDO 3URWHFWHG 0DWHULDO
                             7KH SURWHFWLRQV FRQIHUUHG E\ WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU GR QRW FRYHU
                       WKH IROORZLQJ LQIRUPDWLRQ D DQ\ LQIRUPDWLRQ WKDW LV LQ WKH SXEOLF GRPDLQ DW WKH
                       WLPH RI GLVFORVXUH WR D 5HFHLYLQJ 3DUW\ RU EHFRPHV SDUW RI WKH SXEOLF GRPDLQ DIWHU
                       LWV GLVFORVXUH WR D 5HFHLYLQJ 3DUW\ DV D UHVXOW RI SXEOLFDWLRQ QRW LQYROYLQJ D
                       YLRODWLRQ RI WKLV 2UGHU LQFOXGLQJ EHFRPLQJ SDUW RI WKH SXEOLF UHFRUG WKURXJK WULDO RU
                       RWKHUZLVH DQG E DQ\ LQIRUPDWLRQ NQRZQ WR WKH 5HFHLYLQJ 3DUW\ SULRU WR WKH
                       GLVFORVXUH RU REWDLQHG E\ WKH 5HFHLYLQJ 3DUW\ DIWHU WKH GLVFORVXUH IURP D VRXUFH
                       ZKR REWDLQHG WKH LQIRUPDWLRQ ODZIXOO\ DQG XQGHU QR REOLJDWLRQ RI FRQILGHQWLDOLW\ WR
                       WKH 'HVLJQDWLQJ 3DUW\
                             $Q\ XVH RI 3URWHFWHG 0DWHULDO DW WULDO VKDOO EH JRYHUQHG E\ WKH RUGHUV RI WKH
                       WULDO MXGJH 7KLV 2UGHU GRHV QRW JRYHUQ WKH XVH RI 3URWHFWHG 0DWHULDO DW WULDO
                              '85$7,21
M ANATT , P HELPS &                                                                          ___________
  P HILLIPS , LLP                                                           67,38/$7,21 $1' >352326('@ 3527(&7,9(
  ATTORNEYS AT LAW
                                                                                                          25'(5
    LOS ANGELES
            Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 7 of 23 Page ID #:796



                              (YHQ DIWHU ILQDO GLVSRVLWLRQ RI WKLV $FWLRQ WKH FRQILGHQWLDOLW\ REOLJDWLRQV
                        LPSRVHG E\ WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU VKDOO UHPDLQ LQ HIIHFW XQWLO D
                        'HVLJQDWLQJ 3DUW\ DJUHHV RWKHUZLVH LQ ZULWLQJ RU D FRXUW RUGHU RWKHUZLVH GLUHFWV
                        )LQDO GLVSRVLWLRQ VKDOO EH GHHPHG WR EH WKH ODWHU RI  GLVPLVVDO RI DOO FODLPV DQG
                        GHIHQVHV LQ WKLV $FWLRQ ZLWK RU ZLWKRXW SUHMXGLFH DQG  ILQDO MXGJPHQW KHUHLQ
                        DIWHU WKH FRPSOHWLRQ DQG H[KDXVWLRQ RI DOO DSSHDOV UHKHDULQJV UHPDQGV WULDOV RU
                        UHYLHZV RI WKLV $FWLRQ LQFOXGLQJ WKH WLPH OLPLWV IRU ILOLQJ DQ\ PRWLRQV RU
                        DSSOLFDWLRQV IRU H[WHQVLRQ RI WLPH SXUVXDQW WR DSSOLFDEOH ODZ
                               '(6,*1$7,1* 3527(&7(' 0$7(5,$/
                              ([HUFLVH RI 5HVWUDLQW DQG &DUH LQ 'HVLJQDWLQJ 0DWHULDOV IRU 3URWHFWLRQ
                             (DFK 3DUW\ RU QRQSDUW\ WKDW GHVLJQDWHV LQIRUPDWLRQ RU LWHPV IRU SURWHFWLRQ
                       XQGHU WKLV 2UGHU PXVW WDNH FDUH WR OLPLW DQ\ VXFK GHVLJQDWLRQ WR VSHFLILF PDWHULDO
                       WKDW TXDOLILHV XQGHU WKH DSSURSULDWH VWDQGDUGV $ 'HVLJQDWLQJ 3DUW\ PXVW WDNH FDUH
                       WR GHVLJQDWH IRU SURWHFWLRQ RQO\ WKRVH SDUWV RI PDWHULDO GRFXPHQWV LWHPV RU RUDO RU
                       ZULWWHQ FRPPXQLFDWLRQV WKDW TXDOLI\ ± VR WKDW RWKHU SRUWLRQV RI WKH PDWHULDO
                       GRFXPHQWV LWHPV RU FRPPXQLFDWLRQV IRU ZKLFK SURWHFWLRQ LV QRW ZDUUDQWHG DUH QRW
                       VZHSW XQMXVWLILDEO\ ZLWKLQ WKH DPELW RI WKLV 2UGHU
                             0DVV LQGLVFULPLQDWH URXWLQL]HG GHVLJQDWLRQV DUH SURKLELWHG 'HVLJQDWLRQV
                       WKDW DUH VKRZQ WR EH FOHDUO\ XQMXVWLILHG RU WKDW KDYH EHHQ PDGH IRU DQ LPSURSHU
                       SXUSRVH HJ WR XQQHFHVVDULO\ HQFXPEHU RU UHWDUG WKH FDVH GHYHORSPHQW SURFHVV RU
                       WR LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV  ZLOO H[SRVH WKH
                       'HVLJQDWLQJ 3DUW\ WR VDQFWLRQV
                             ,I LW FRPHV WR D 3DUW\¶V RU D 1RQ3DUW\¶V DWWHQWLRQ WKDW LQIRUPDWLRQ RU LWHPV
                       WKDW LW GHVLJQDWHG IRU SURWHFWLRQ GR QRW TXDOLI\ IRU SURWHFWLRQ DW DOO WKHQ WKDW 3DUW\
                       RU 1RQ3DUW\ PXVW SURPSWO\ QRWLI\ DOO RWKHU SDUWLHV WKDW LW LV ZLWKGUDZLQJ WKH
                       PLVWDNHQ GHVLJQDWLRQ
                              0DQQHU DQG 7LPLQJ RI 'HVLJQDWLRQV ,W VKDOO EH WKH GXW\ RI WKH
                       'HVLJQDWLQJ 3DUW\ VHHNLQJ SURWHFWLRQ RI 3URWHFWHG 0DWHULDO WR LQGLFDWH WR WKH RWKHU
M ANATT , P HELPS &                                                                           __________ 3527(&7,9(
                                                                             67,38/$7,21 $1' >352326('@
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                                                            25'(5
    LOS ANGELES
            Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 8 of 23 Page ID #:797



                        3DUW\ DQG LWV &RXQVHO ZKLFK PDWHULDOV DUH WR EH FRQVLGHUHG ³&RQILGHQWLDO
                        ,QIRUPDWLRQ´ RU ³&RQILGHQWLDO ,QIRUPDWLRQ ± $WWRUQH\V¶ (\HV 2QO\´ 8SRQ WKH HQWU\
                        RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DOO GRFXPHQWV SURGXFHG LQ WKLV SURFHHGLQJ WKDW
                        WKH 3URGXFLQJ 3DUW\ UHDVRQDEO\ EHOLHYHV FRQWDLQ ³&RQILGHQWLDO ,QIRUPDWLRQ´ RU
                        ³&RQILGHQWLDO ,QIRUPDWLRQ ± $WWRUQH\V¶ (\HV 2QO\´ PD\ EH GHVLJQDWHG DV
                        ³&21),'(17,$/´ RU ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´
                        UHVSHFWLYHO\ ,Q DGGLWLRQ DOO SRUWLRQV RI SOHDGLQJV DQVZHUV WR LQWHUURJDWRULHV
                        DQVZHUV WR UHTXHVWV IRU DGPLVVLRQV UHVSRQVHV WR UHTXHVWV IRU SURGXFWLRQ RI
                        GRFXPHQWV H[SHUW UHSRUWV GHFODUDWLRQV DQG GHSRVLWLRQ WHVWLPRQ\ DQG GHSRVLWLRQ
                       H[KLELWV WKDW UHO\ XSRQ RU UHIHUHQFH GRFXPHQWV DQGRU LQIRUPDWLRQ GHVLJQDWHG DV
                       ³&21),'(17,$/´ RU ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´
                       SXUVXDQW WR WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU VKDOO EH VXEMHFW WR WKLV 2UGHU DV VHW
                       IRUWK EHORZ
                              D 'HVLJQDWLRQ RI 3URWHFWHG 0DWHULDO LQ FRQIRUPLW\ ZLWK WKLV 6WLSXODWHG
                       3URWHFWLYH 2UGHU UHTXLUHV
                                      L )RU GRFXPHQWV DQG WKLQJV DW WKH WLPH RI WKHLU SURGXFWLRQ +RZHYHU
                       LQ WKH HYHQW D 3URGXFLQJ 3DUW\ HOHFWV WR SURGXFH GRFXPHQWV DQG WKLQJV IRU
                       LQVSHFWLRQ QR GHVLJQDWLRQ QHHG EH PDGH SULRU WR WKH LQVSHFWLRQ IRU ³&RQILGHQWLDO
                       ,QIRUPDWLRQ´ )RU SXUSRVHV RI LQVSHFWLRQ DOO GRFXPHQWV VKDOO EH FRQVLGHUHG
                       ³&21),'(17,$/´ XQOHVV RWKHUZLVH SUHYLRXVO\ GHVLJQDWHG DV ³&21),'(17,$/
                       ± $77251(<6¶ (<(6 21/<´ 8SRQ D UHTXHVW IRU FRS\LQJ WKH 3URGXFLQJ 3DUW\
                       VKDOO GHVLJQDWH VXFK GRFXPHQWV DQG WKLQJV DV ³&21),'(17,$/´ RU
                       ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ SXUVXDQW WR WKH SURYLVLRQV RI
                       WKLV 3URWHFWLYH 2UGHU
                                      LL )RU DQVZHUV WR LQWHUURJDWRULHV DQVZHUV WR UHTXHVWV IRU DGPLVVLRQV
                       UHVSRQVHV WR UHTXHVWV IRU SURGXFWLRQ RI GRFXPHQWV DQG H[SHUW UHSRUWV DW WKH WLPH
                       WKH\ DUH SURYLGHG WR WKH RWKHU 3DUWLHV
                                      LLL )RU GHFODUDWLRQV DQG SOHDGLQJV DW WKH WLPH RI WKHLU ILOLQJ DQG
M ANATT , P HELPS &                                                                           _________
  P HILLIPS , LLP                                                            67,38/$7,21 $1' >352326('@ 3527(&7,9(
  ATTORNEYS AT LAW
                                                                                                           25'(5
    LOS ANGELES
            Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 9 of 23 Page ID #:798



                                      LY )RU GHSRVLWLRQ WHVWLPRQ\ DQGRU GHSRVLWLRQ H[KLELWV DW WKH WLPH RI
                        WKH WHVWLPRQ\ RU ZLWKLQ WKLUW\  GD\V DIWHU WKH 'HVLJQDWLQJ 3DUW\ UHFHLYHV WKH
                        WUDQVFULSW RI WKH GHSRVLWLRQ 8QWLO VXFK WLPH SHULRG H[SLUHV WKH GHSRVLWLRQ
                        WHVWLPRQ\ DQGRU GHSRVLWLRQ H[KLELWV VKDOO EH WUHDWHG DV ³&RQILGHQWLDO ,QIRUPDWLRQ´
                        XQOHVV RWKHUZLVH VSHFLILHG LQ ZULWLQJ RU RQ WKH UHFRUG RI WKH GHSRVLWLRQ
                               E 7KH GHVLJQDWLRQ RI ³&RQILGHQWLDO ,QIRUPDWLRQ´ DQG ³&RQILGHQWLDO
                        ,QIRUPDWLRQ ± $WWRUQH\V¶ (\HV 2QO\´ VKDOO EH PDGH LQ WKH IROORZLQJ PDQQHU
                                      L )RU GRFXPHQWV SURGXFHG LQ UHVSRQVH WR D GLVFRYHU\ UHTXHVW E\
                        SODFLQJ D OHJHQG RI ³&21),'(17,$/´ RU ³&21),'(17,$/ ± $77251(<6¶
                       (<(6 21/<´ RQ HDFK SDJH RI VXFK GRFXPHQWV RU LI QRW SUDFWLFDEOH RU LI GRLQJ VR
                       PLJKW GDPDJH WKH GRFXPHQW LPDJH RU RWKHU WKLQJV DV RWKHUZLVH DJUHHG E\ WKH
                       3DUWLHV DQGRU 1RQ3DUW\
                                     LL )RU WDQJLEOH REMHFWV E\ SODFLQJ D ODEHO RU WDJ ZLWK D OHJHQG RI
                       ³&21),'(17,$/´ RU ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ RQ WKH
                       REMHFW RU WKH FRQWDLQHU IRU WKH REMHFW RU LI QRW SUDFWLFDEOH DV RWKHUZLVH DJUHHG E\
                       WKH 3DUWLHV DQGRU QRQSDUW\
                                     LLL )RU DQVZHUV WR LQWHUURJDWRULHV DQVZHUV WR UHTXHVWV IRU DGPLVVLRQV
                       UHVSRQVHV WR UHTXHVWV IRU SURGXFWLRQ RI GRFXPHQWV H[SHUW UHSRUWV DQG GHFODUDWLRQV
                       E\ SODFLQJ D OHJHQG RI ³&21),'(17,$/´ RU ³&21),'(17,$/ ±
                       $77251(<6¶ (<(6 21/<´ RQ WKH IDFH RI VXFK UHVSRQVHV GHFODUDWLRQV RU
                       UHSRUWV
                                     LY )RU SOHDGLQJV E\ SODFLQJ D OHJHQG RI ³&21),'(17,$/´ RU
                       ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ RQ WKH IDFH RI VXFK SOHDGLQJ
                       DQG
                                     Y )RU GHSRVLWLRQ WHVWLPRQ\ DQGRU H[KLELWV IROORZLQJ GHVLJQDWLRQ
                       SXUVXDQW WR SDUDJUDSK  D LY DERYH DOO FRSLHV RI GHSRVLWLRQ WUDQVFULSWV WKDW
                       FRQWDLQ LQIRUPDWLRQ RU PDWHULDO GHVLJQDWHG DV ³&RQILGHQWLDO ,QIRUPDWLRQ´ RU
                       ³&RQILGHQWLDO ,QIRUPDWLRQ ± $WWRUQH\V¶ (\HV 2QO\´ VKDOO LQFOXGH WKH OHJHQG
M ANATT , P HELPS &                                                                          __________
  P HILLIPS , LLP                                                           67,38/$7,21 $1' >352326('@ 3527(&7,9(
  ATTORNEYS AT LAW
                                                                                                          25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 10 of 23 Page ID #:799



                        ³&21),'(17,$/´ RU ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ RQ WKH
                        FRYHU WKHUHRI $OO ODEHOV OHJHQGV DQG WDJV DV DERYH VWDWHG VKDOO EH LQ D SODFH RU
                        PDQQHU WKDW DYRLGV DQ\ LQWHUIHUHQFH ZLWK WKH OHJLELOLW\ RI WKH PDWHULDO
                                ,QDGYHUWHQW )DLOXUHV WR 'HVLJQDWH ,I FRUUHFWHG ZLWKLQ D UHDVRQDEOH WLPH D
                        3URGXFLQJ 3DUW\ GRHV QRW ZDLYH WKH ULJKW WR GHVLJQDWH PDWHULDO DV
                        ³&21),'(17,$/´ RU ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ E\
                        LQDGYHUWHQWO\ IDLOLQJ WR GHVLJQDWH LW DV VXFK EHIRUH SURGXFLQJ WKH VDPH WR WKH
                        5HFHLYLQJ 3DUW\ $IWHU EHLQJ QRWLILHG RI WKH LQDGYHUWHQW IDLOXUH WKH 5HFHLYLQJ 3DUW\
                        PXVW WDNH UHDVRQDEOH VWHSV WR UHWULHYH WKH LQIRUPDWLRQ LI WKH SDUW\ GLVFORVHG LW EHIRUH
                       EHLQJ QRWLILHG DQG WR KDYH DQ\ SHUVRQ ZKR UHFHLYHG WKH PDWHULDO VLJQ WKH
                       ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $  DQG PXVW PDNH
                       UHDVRQDEOH HIIRUWV WR DVVXUH WKDW WKH PDWHULDO LV WUHDWHG LQ DFFRUGDQFH ZLWK WKH
                       SURYLVLRQV RI WKLV 2UGHU
                                      5LJKW WR 5H'HVLJQDWH $ 'HVLJQDWLQJ 3DUW\ UHWDLQV WKH ULJKW
                       VXEVHTXHQWO\ WR UHGHVLJQDWH PDWHULDOV DQG WR UHTXLUH VXFK GRFXPHQWV WR EH WUHDWHG
                       LQ DFFRUGDQFH ZLWK VXFK GHVLJQDWLRQV IURP WKDW WLPH IRUZDUG E\ SURYLGLQJ ZULWWHQ
                       QRWLFH WR DOO RWKHU 3DUWLHV
                                      &RSLHV ,I D 5HFHLYLQJ 3DUW\ PDNHV FRSLHV RI &RQILGHQWLDO
                       ,QIRUPDWLRQ VXFK FRSLHV VKDOO EHFRPH VXEMHFW WR WKH VDPH SURWHFWLRQV DV WKH
                       &RQILGHQWLDO ,QIRUPDWLRQ IURP ZKLFK WKRVH FRSLHV ZHUH PDGH
                                      1RWKLQJ FRQWDLQHG KHUHLQ LV LQWHQGHG WR RU VKDOO VHUYH WR OLPLW D
                       SDUW\¶V ULJKW WR FRQGXFW D UHYLHZ RI GRFXPHQWV (6, RU LQIRUPDWLRQ LQFOXGLQJ
                       PHWDGDWD IRU UHOHYDQFH UHVSRQVLYHQHVV DQGRU VHJUHJDWLRQ RI SULYLOHJHG DQGRU
                       SURWHFWHG LQIRUPDWLRQ EHIRUH SURGXFWLRQ
                        &+$//(1*,1* &21),'(17,$/,7< '(6,*1$7,216
                               7LPLQJ RI &KDOOHQJHV 8QOHVV D SURPSW FKDOOHQJH WR D 'HVLJQDWLQJ
                       3DUW\¶V FRQILGHQWLDOLW\ GHVLJQDWLRQ LV QHFHVVDU\ WR DYRLG IRUHVHHDEOH VXEVWDQWLDO
                       XQIDLUQHVV XQQHFHVVDU\ HFRQRPLF EXUGHQV RU D ODWHU VLJQLILFDQW GLVUXSWLRQ RU GHOD\
M ANATT , P HELPS &                                                                          _________ 3527(&7,9(
                                                                            67,38/$7,21 $1' >352326('@
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                                                          25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 11 of 23 Page ID #:800



                        RI WKH OLWLJDWLRQ D SDUW\ GRHV QRW ZDLYH LWV ULJKW WR FKDOOHQJH D FRQILGHQWLDOLW\
                        GHVLJQDWLRQ E\ HOHFWLQJ QRW WR PRXQW D FKDOOHQJH SURPSWO\ DIWHU WKH RULJLQDO
                        GHVLJQDWLRQ LV GLVFORVHG $FFRUGLQJO\ DQ\ 3DUW\ RU 1RQ3DUW\ PD\ FKDOOHQJH D
                        GHVLJQDWLRQ RI FRQILGHQWLDOLW\ DW DQ\ WLPH WKDW LV FRQVLVWHQW ZLWK WKH &RXUW¶V
                        6FKHGXOLQJ 2UGHU
                               0HHW DQG &RQIHU $ 3DUW\ WKDW HOHFWV WR LQLWLDWH D FKDOOHQJH WR D
                        'HVLJQDWLQJ 3DUW\¶V FRQILGHQWLDOLW\ GHVLJQDWLRQ PXVW GR VR LQ JRRG IDLWK DQG PXVW
                        EHJLQ WKH SURFHVV E\ FRQIHUULQJ GLUHFWO\ DV UHTXLUHG E\ /RFDO &LYLO 5XOH  
                        ZLWK FRXQVHO IRU WKH 'HVLJQDWLQJ 3DUW\ ,Q FRQIHUULQJ WKH FKDOOHQJLQJ 3DUW\ PXVW
                       H[SODLQ WKH EDVLV IRU LWV EHOLHI WKDW WKH FRQILGHQWLDOLW\ GHVLJQDWLRQ ZDV QRW SURSHU
                       DQG PXVW JLYH WKH 'HVLJQDWLQJ 3DUW\ DQ RSSRUWXQLW\ WR UHYLHZ WKH GHVLJQDWHG
                       PDWHULDO WR UHFRQVLGHU WKH FLUFXPVWDQFHV DQG LI QR FKDQJH LQ GHVLJQDWLRQ LV
                       RIIHUHG WR H[SODLQ WKH EDVLV IRU WKH FKRVHQ GHVLJQDWLRQ
                              -XGLFLDO ,QWHUYHQWLRQ 7KH EXUGHQ RI SHUVXDVLRQ LQ DQ\ FKDOOHQJH
                       SURFHHGLQJ VKDOO EH RQ WKH 'HVLJQDWLQJ 3DUW\ 8QWLO WKH &RXUW UXOHV RQ WKH
                       FKDOOHQJH DOO SDUWLHV VKDOO FRQWLQXH WR DIIRUG WKH PDWHULDO LQ TXHVWLRQ WKH OHYHO RI
                       SURWHFWLRQ WR ZKLFK LW LV HQWLWOHG XQGHU WKH 3URGXFLQJ 3DUW\¶V GHVLJQDWLRQ )ULYRORXV
                       FKDOOHQJHV DQG WKRVH PDGH IRU DQ LPSURSHU SXUSRVH HJ WR KDUDVV RU LPSRVH
                       XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV PD\ H[SRVH WKH FKDOOHQJLQJ
                       SDUW\ WR VDQFWLRQV 3HQGLQJ UHVROXWLRQ RI DQ\ FKDOOHQJHV WR WKH GHVLJQDWLRQ RI
                       GRFXPHQWV RU LQIRUPDWLRQ WKH PDWHULDO DW LVVXH VKDOO FRQWLQXH WR EH WUHDWHG DV
                       ³&21),'(17,$/´ RU ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ XQWLO
                       RUGHUHG RWKHUZLVH E\ WKH &RXUW
                        $&&(66 72 $1' 86( 2) 3527(&7(' 0$7(5,$/
                              %DVLF 3ULQFLSOHV $ 5HFHLYLQJ 3DUW\ PD\ XVH 3URWHFWHG 0DWHULDO WKDW LV
                       GLVFORVHG RU SURGXFHG E\ DQRWKHU 3DUW\ RU E\ D 1RQ3DUW\ LQ FRQQHFWLRQ ZLWK WKLV
                       $FWLRQ RQO\ IRU SURVHFXWLQJ GHIHQGLQJ RU DWWHPSWLQJ WR VHWWOH WKLV OLWLJDWLRQ 6XFK
                       3URWHFWHG 0DWHULDO PD\ EH GLVFORVHG RQO\ WR FDWHJRULHV RI SHUVRQV DQG XQGHU WKH
M ANATT , P HELPS &
  P HILLIPS , LLP                                                            67,38/$7,21 $1' __________
                                                                                             >352326('@ 3527(&7,9(
  ATTORNEYS AT LAW
                                                                                                          25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 12 of 23 Page ID #:801



                        FRQGLWLRQV GHVFULEHG LQ WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU :KHQ WKH OLWLJDWLRQ KDV
                        EHHQ WHUPLQDWHG D 5HFHLYLQJ 3DUW\ PXVW FRPSO\ ZLWK WKH SURYLVLRQV RI 6HFWLRQ 
                        EHORZ ),1$/ ',6326,7,21 
                              3URWHFWHG 0DWHULDO PXVW EH VWRUHG DQG PDLQWDLQHG E\ D 5HFHLYLQJ 3DUW\ DW D
                        ORFDWLRQ DQG LQ D VHFXUH PDQQHU WKDW HQVXUHV WKDW DFFHVV LV OLPLWHG WR WKH SHUVRQV
                        DXWKRUL]HG XQGHU WKLV 2UGHU
                               'LVFORVXUH RI ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV 8QOHVV
                        RWKHUZLVH RUGHUHG E\ WKH FRXUW RU SHUPLWWHG LQ ZULWLQJ E\ WKH 'HVLJQDWLQJ 3DUW\ D
                        5HFHLYLQJ 3DUW\ PD\ GLVFORVH DQ\ LQIRUPDWLRQ RU LWHP GHVLJQDWHG
                       &21),'(17,$/ RQO\ WR
                                     D WKH 5HFHLYLQJ 3DUW\¶V &RXQVHO RI UHFRUG LQ WKLV $FWLRQ DV ZHOO DV
                       HPSOR\HHV RI VDLG &RXQVHO LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DQ\ SDUDOHJDO FOHULFDO RU
                       RWKHU DVVLVWDQW WKDW VXFK DWWRUQH\V KLUH DQG DVVLJQ WR WKLV PDWWHU WR ZKRP LW LV
                       UHDVRQDEO\ QHFHVVDU\ WR GLVFORVH WKH LQIRUPDWLRQ IRU WKLV OLWLJDWLRQ DQG DOO RI ZKRP
                       DUH ERXQG E\ WKH SURYLVLRQV RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU
                                     E WKH FXUUHQW DQG IRUPHU RIILFHUV GLUHFWRUV DQG HPSOR\HHV RI WKH
                       5HFHLYLQJ 3DUW\ WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG
                       ZKR KDYH VLJQHG WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
                                     F ([SHUWV DV GHILQHG LQ WKLV 2UGHU RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP
                       GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH
                       ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
                                     G WKH &RXUW DQG LWV SHUVRQQHO
                                     H FRXUW UHSRUWHUV WKHLU VWDIIV DQG 3URIHVVLRQDO 9HQGRUV WR ZKRP
                       GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH
                       ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
                                     I SURIHVVLRQDO MXU\ RU WULDO FRQVXOWDQWV DQG PRFN MXURUV WR ZKRP
                       GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR KDYH VLJQHG WKH
                       ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
M ANATT , P HELPS &                                                                         __________ 3527(&7,9(
  P HILLIPS , LLP                                                          67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                         25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 13 of 23 Page ID #:802



                                      J GXULQJ WKHLU GHSRVLWLRQV ZLWQHVVHV LQ WKH DFWLRQ WR ZKRP GLVFORVXUH
                        LV UHDVRQDEO\ QHFHVVDU\ 3DJHV RI WUDQVFULEHG GHSRVLWLRQ WHVWLPRQ\ RU H[KLELWV WR
                        GHSRVLWLRQV WKDW UHYHDO 3URWHFWHG 0DWHULDO PXVW EH VHSDUDWHO\ ERXQG E\ WKH FRXUW
                        UHSRUWHU DQG PD\ QRW EH GLVFORVHG WR DQ\RQH H[FHSW DV SHUPLWWHG XQGHU WKLV
                        6WLSXODWHG 3URWHFWLYH 2UGHU
                                      K WKH DXWKRU RU UHFLSLHQW RI D GRFXPHQW FRQWDLQLQJ WKH LQIRUPDWLRQ RU
                        D FXVWRGLDQ RU RWKHU SHUVRQ ZKR RWKHUZLVH SRVVHVVHG RU NQHZ WKH LQIRUPDWLRQ DQG
                                      L DQ\ PHGLDWRU RU VHWWOHPHQW RIILFHU DQG WKHLU VXSSRUWLQJ SHUVRQQHO
                        PXWXDOO\ DJUHHG XSRQ E\ DQ\ RI WKH 3DUWLHV HQJDJHG LQ VHWWOHPHQW GLVFXVVLRQV
                              'LVFORVXUH RI ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´
                       ,QIRUPDWLRQ RU ,WHPV 8QOHVV RWKHUZLVH RUGHUHG E\ WKH FRXUW RU SHUPLWWHG LQ ZULWLQJ
                       E\ WKH 'HVLJQDWLQJ 3DUW\ D 5HFHLYLQJ 3DUW\ PD\ RQO\ GLVFORVH DQ\ LQIRUPDWLRQ RU
                       LWHP GHVLJQDWHG &21),'(17,$/ ± $77251(<6¶ (<(6 21/< WR
                                     D WKH 5HFHLYLQJ 3DUW\¶V &RXQVHO RI UHFRUG LQ WKLV $FWLRQ DV ZHOO DV
                       HPSOR\HHV RI VDLG &RXQVHO LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DQ\ SDUDOHJDO FOHULFDO RU
                       RWKHU DVVLVWDQW WKDW VXFK DWWRUQH\V KLUH DQG DVVLJQ WR WKLV PDWWHU WR ZKRP LW LV
                       UHDVRQDEO\ QHFHVVDU\ WR GLVFORVH WKH LQIRUPDWLRQ IRU WKLV OLWLJDWLRQ DQG DOO RI ZKRP
                       DUH ERXQG E\ WKH SURYLVLRQV RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU
                                     E ([SHUWV DV GHILQHG LQ WKLV 2UGHU RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP
                       GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH
                       ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
                                     F WKH &RXUW DQG LWV SHUVRQQHO
                                     G FRXUW UHSRUWHUV WKHLU VWDIIV DQG 3URIHVVLRQDO 9HQGRUV WR ZKRP
                       GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH
                       ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
                                     H SURIHVVLRQDO MXU\ RU WULDO FRQVXOWDQWV DQG PRFN MXURUV WR ZKRP
                       GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR KDYH VLJQHG WKH
                       ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
M ANATT , P HELPS &                                                                         __________ 3527(&7,9(
  P HILLIPS , LLP                                                          67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                         25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 14 of 23 Page ID #:803



                                      I GXULQJ WKHLU GHSRVLWLRQV ZLWQHVVHV LQ WKH DFWLRQ WR ZKRP GLVFORVXUH
                        LV UHDVRQDEO\ QHFHVVDU\ 3DJHV RI WUDQVFULEHG GHSRVLWLRQ WHVWLPRQ\ RU H[KLELWV WR
                        GHSRVLWLRQV WKDW UHYHDO 3URWHFWHG 0DWHULDO PXVW EH VHSDUDWHO\ ERXQG E\ WKH FRXUW
                        UHSRUWHU DQG PD\ QRW EH GLVFORVHG WR DQ\RQH H[FHSW DV SHUPLWWHG XQGHU WKLV
                        6WLSXODWHG 3URWHFWLYH 2UGHU
                                      J WKH DXWKRU RU UHFLSLHQW RI D GRFXPHQW FRQWDLQLQJ WKH LQIRUPDWLRQ RU
                        D FXVWRGLDQ RU RWKHU SHUVRQ ZKR RWKHUZLVH SRVVHVVHG RU NQHZ WKH LQIRUPDWLRQ DQG
                                      K DQ\ PHGLDWRU RU VHWWOHPHQW RIILFHU DQG WKHLU VXSSRUWLQJ SHUVRQQHO
                        PXWXDOO\ DJUHHG XSRQ E\ DQ\ RI WKH 3DUWLHV HQJDJHG LQ VHWWOHPHQW GLVFXVVLRQV
                                     5HVWULFWLRQ RQ 'LVFORVXUH WR 'LUHFW &RPSHWLWRUV 1RWZLWKVWDQGLQJ
                       WKH IRUHJRLQJ &RQILGHQWLDO ,QIRUPDWLRQ VKDOO QRW EH GLVFORVHG WR DQ\ FXUUHQW RU
                       IRUPHU HPSOR\HHV RI RU FXUUHQW RU IRUPHU FRQVXOWDQWV DGYLVRUV RU DJHQWV RI D
                       GLUHFW FRPSHWLWRU RI DQ\ SDUW\ QDPHG LQ WKH $FWLRQ ,I D 5HFHLYLQJ 3DUW\ LV LQ GRXEW
                       DERXW ZKHWKHU D SDUWLFXODU HQWLW\ LV D GLUHFW FRPSHWLWRU RI D 3DUW\ QDPHG LQ WKLV
                       ODZVXLW WKHQ EHIRUH GLVFORVLQJ DQ\ &RQILGHQWLDO ,QIRUPDWLRQ WR D FXUUHQW RU IRUPHU
                       HPSOR\HH FRQVXOWDQW DGYLVRU RU DJHQW RI WKDW HQWLW\ WKH 5HFHLYLQJ 3DUW\¶V FRXQVHO
                       PXVW FRQIHU ZLWK FRXQVHO IRU WKH 'HVLJQDWLQJ 3DUW\
                        3527(&7(' 0$7(5,$/ 68%32(1$(' 25 25'(5(' 352'8&('
                       ,1 27+(5 /,7,*$7,21
                             ,I D 3DUW\ LV VHUYHG ZLWK D VXESRHQD RUGHU LQWHUURJDWRU\ RU GRFXPHQW RU
                       FLYLO LQYHVWLJDWLYH GHPDQG ³'HPDQG´ WKDW ZRXOG FRPSHO GLVFORVXUH RI DQ\
                       LQIRUPDWLRQ RU LWHPV GHVLJQDWHG LQ WKLV DFWLRQ DV ³&21),'(17,$/´ RU
                       ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ E\ VRPHRQH RWKHU WKDQ WKH
                       5HFHLYLQJ 3DUW\ WKH 5HFHLYLQJ 3DUW\ PXVW
                                     D SURPSWO\ QRWLI\ WKH 'HVLJQDWLQJ 3DUW\ LQ ZULWLQJ E\ HOHFWURQLF
                       PDLO LI SRVVLEOH LPPHGLDWHO\ DQG LQ QR HYHQW PRUH WKDQ WKUHH FRXUW GD\V DIWHU
                       UHFHLYLQJ WKH VXESRHQD RU RUGHU 6XFK QRWLILFDWLRQ PXVW LQFOXGH D FRS\ RI WKH
                       VXESRHQD RU FRXUW RUGHU
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                                            _________ 3527(&7,9(
                                                                           67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                        25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 15 of 23 Page ID #:804



                                      E SURPSWO\ QRWLI\ WKH 3DUW\ ZKR FDXVHG WKH VXESRHQD RU RUGHU WR
                        LVVXH LQ WKH RWKHU OLWLJDWLRQ WKDW VRPH RU DOO WKH PDWHULDO FRYHUHG E\ WKH VXESRHQD RU
                        RUGHU LV WKH VXEMHFW RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DQG GHOLYHU D FRS\ RI WKLV
                        6WLSXODWHG 3URWHFWLYH 2UGHU SURPSWO\ WR WKH 3DUW\ LQ WKH RWKHU DFWLRQ WKDW FDXVHG WKH
                        VXESRHQD RU RUGHU WR LVVXH DQG
                                      F FRRSHUDWH ZLWK UHVSHFW WR DOO UHDVRQDEOH SURFHGXUHV VRXJKW WR EH
                        SXUVXHG E\ WKH 'HVLJQDWLQJ 3DUW\ ZKRVH 3URWHFWHG 0DWHULDO PD\ EH DIIHFWHG
                        ,QFOXGLQJ EXW QRW OLPLWHG WR REMHFWLQJ WR WKH SURGXFWLRQ RI VXFK PDWHULDOV RQ WKH
                        JURXQGV RI WKH H[LVWHQFH RI WKLV 2UGHU $W WKH UHTXHVW RI WKH SDUW\ RU QRQSDUW\ ZKR
                       SURGXFHG RU GHVLJQDWHG WKH PDWHULDO DV &RQILGHQWLDO ,QIRUPDWLRQ WKH 5HFHLYLQJ
                       3DUW\ VKDOO UHIXVH WR FRPSO\ ZLWK WKH 'HPDQG XQOHVV D RUGHUHG WR GR VR E\ D FRXUW
                       ZLWK MXULVGLFWLRQ RYHU WKH 5HFHLYLQJ 3DUW\ RU E UHOHDVHG LQ ZULWLQJ E\ WKH SDUW\ RU
                       QRQSDUW\ ZKR GHVLJQDWHG WKH PDWHULDO DV &RQILGHQWLDO ,QIRUPDWLRQ
                             7KH SXUSRVH RI LPSRVLQJ WKHVH GXWLHV LV WR DOHUW WKH LQWHUHVWHG SDUWLHV WR WKH
                       H[LVWHQFH RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DQG WR DIIRUG WKH 'HVLJQDWLQJ 3DUW\ LQ
                       WKLV FDVH DQ RSSRUWXQLW\ WR WU\ WR SURWHFW LWV FRQILGHQWLDOLW\ LQWHUHVWV LQ WKH FRXUW
                       IURP ZKLFK WKH VXESRHQD RU RUGHU LVVXHG 7KH 'HVLJQDWLQJ 3DUW\ VKDOO EHDU WKH
                       EXUGHQV DQG WKH H[SHQVHV RI VHHNLQJ SURWHFWLRQ LQ WKDW FRXUW RI LWV FRQILGHQWLDO
                       PDWHULDO ± DQG QRWKLQJ LQ WKHVH SURYLVLRQV VKRXOG EH FRQVWUXHG DV DXWKRUL]LQJ RU
                       HQFRXUDJLQJ D 5HFHLYLQJ 3DUW\ LQ WKLV DFWLRQ WR GLVREH\ D ODZIXO GLUHFWLYH IURP
                       DQRWKHU FRXUW
                        $ 1213$57<¶6 3527(&7(' 0$7(5,$/ 628*+7 72 %(
                       352'8&(' ,1 7+,6 /,7,*$7,21
                              7KH WHUPV RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DUH DSSOLFDEOH WR
                       LQIRUPDWLRQ SURGXFHG E\ D 1RQ3DUW\ LQ WKLV $FWLRQ DQG GHVLJQDWHG DV
                       ³&21),'(17,$/´ RU ³&21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ 6XFK
                       LQIRUPDWLRQ SURGXFHG E\ 1RQ3DUWLHV LQ FRQQHFWLRQ ZLWK WKLV OLWLJDWLRQ LV SURWHFWHG
                       E\ WKH UHPHGLHV DQG UHOLHI SURYLGHG E\ WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU 1RWKLQJ LQ
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                                               __________ 3527(&7,9(
                                                                              67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                            25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 16 of 23 Page ID #:805



                        WKHVH SURYLVLRQV VKRXOG EH FRQVWUXHG DV SURKLELWLQJ D 1RQ3DUW\ IURP VHHNLQJ
                        DGGLWLRQDO SURWHFWLRQV
                               7KLV 2UGHU PD\ DOVR EH XVHG E\ 1RQ3DUWLHV SURGXFLQJ GRFXPHQWV LQ
                        FRQQHFWLRQ ZLWK WKLV DFWLRQ ,I D 1RQ3DUW\ SDUW\ SURGXFHV RU LQWHQGV WR SURGXFH
                        GRFXPHQWV DQG GRHV QRW GHVLJQDWH RU GRHV QRW LQWHQG WR GHVLJQDWH WKRVH
                        GRFXPHQWV DV &RQILGHQWLDO ,QIRUPDWLRQ WKHQ DQ\ SDUW\ WR WKLV DFWLRQ PD\ VHHN WR
                        GHVLJQDWH WKDW 1RQ3DUW\¶V GRFXPHQWV RU FDWHJRULHV RI GRFXPHQWV DV &RQILGHQWLDO
                        ,QIRUPDWLRQ ,Q WKDW FDVH LW ZLOO EH WKH EXUGHQ RI WKH SDUW\ VHHNLQJ SURWHFWHG VWDWXV
                        WR PRYH IRU D FRXUW RUGHU GHVLJQDWLQJ WKH PDWHULDOV DV &RQILGHQWLDO ,QIRUPDWLRQ
                       DIWHU WKH 3DUWLHV FRQIHU
                              ,Q WKH HYHQW WKDW D 3DUW\ LV UHTXLUHG E\ D YDOLG GLVFRYHU\ UHTXHVW WR
                       SURGXFH D 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ LQ LWV SRVVHVVLRQ DQG WKH 3DUW\ LV
                       VXEMHFW WR DQ DJUHHPHQW ZLWK WKH 1RQ3DUW\ QRW WR SURGXFH WKH 1RQ3DUW\¶V
                       FRQILGHQWLDO LQIRUPDWLRQ WKHQ WKH 3DUW\ VKDOO
                                     D SURPSWO\ QRWLI\ LQ ZULWLQJ WKH 5HTXHVWLQJ 3DUW\ DQG WKH 1RQ3DUW\
                       WKDW VRPH RU DOO RI WKH LQIRUPDWLRQ UHTXHVWHG LV VXEMHFW WR D FRQILGHQWLDOLW\
                       DJUHHPHQW ZLWK D 1RQ3DUW\
                                     E SURPSWO\ SURYLGH WKH 1RQ3DUW\ ZLWK D FRS\ RI WKH 6WLSXODWHG
                       3URWHFWLYH 2UGHU LQ WKLV $FWLRQ WKH UHOHYDQW GLVFRYHU\ UHTXHVW V  DQG D UHDVRQDEO\
                       VSHFLILF GHVFULSWLRQ RI WKH LQIRUPDWLRQ UHTXHVWHG DQG
                                     F PDNH WKH LQIRUPDWLRQ UHTXHVWHG DYDLODEOH IRU LQVSHFWLRQ E\ WKH
                       1RQ3DUW\ LI UHTXHVWHG
                              ,I WKH 1RQ3DUW\ IDLOV WR VHHN D SURWHFWLYH RUGHU IURP WKLV &RXUW ZLWKLQ 
                       FDOHQGDU GD\V RI UHFHLYLQJ WKH QRWLFH DQG DFFRPSDQ\LQJ LQIRUPDWLRQ WKH 5HFHLYLQJ
                       3DUW\ PD\ SURGXFH WKH 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ UHVSRQVLYH WR WKH
                       GLVFRYHU\ UHTXHVW ,I WKH 1RQ3DUW\ WLPHO\ VHHNV D SURWHFWLYH RUGHU WKH 5HFHLYLQJ
                       3DUW\ VKDOO QRW SURGXFH DQ\ LQIRUPDWLRQ LQ LWV SRVVHVVLRQ RU FRQWURO WKDW LV VXEMHFW WR
                       WKH FRQILGHQWLDOLW\ DJUHHPHQW ZLWK WKH 1RQ3DUW\ EHIRUH D GHWHUPLQDWLRQ E\ WKH
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                                             __________ 3527(&7,9(
                                                                            67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                          25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 17 of 23 Page ID #:806



                        &RXUW $EVHQW D FRXUW RUGHU WR WKH FRQWUDU\ WKH 1RQ3DUW\ VKDOO EHDU WKH EXUGHQ DQG
                        H[SHQVH RI VHHNLQJ SURWHFWLRQ LQ WKLV FRXUW RI LWV 3URWHFWHG 0DWHULDO
                         81$87+25,=(' ',6&/2685( 2) 3527(&7(' 0$7(5,$/
                               ,I D 5HFHLYLQJ 3DUW\ OHDUQV WKDW E\ LQDGYHUWHQFH RU RWKHUZLVH LW KDV
                        GLVFORVHG 3URWHFWHG 0DWHULDO WR DQ\ SHUVRQ RU LQ DQ\ FLUFXPVWDQFH QRW DXWKRUL]HG
                        XQGHU WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU WKH 5HFHLYLQJ 3DUW\ PXVW LPPHGLDWHO\ D
                        QRWLI\ LQ ZULWLQJ WKH 'HVLJQDWLQJ 3DUW\ RI WKH XQDXWKRUL]HG GLVFORVXUHV E XVH LWV
                        EHVW HIIRUWV WR UHWULHYH DOO FRSLHV RI WKH 3URWHFWHG 0DWHULDO F LQIRUP WKH SHUVRQ RU
                        SHUVRQV WR ZKRP XQDXWKRUL]HG GLVFORVXUHV ZHUH PDGH RI DOO WKH WHUPV RI WKLV 2UGHU
                       DQG G UHTXHVW VXFK SHUVRQ RU SHUVRQV WR H[HFXWH WKH ³$FNQRZOHGJPHQW DQG
                       $JUHHPHQW WR %H %RXQG´ WKDW LV DWWDFKHG KHUH DV ([KLELW $
                             7KH SURGXFWLRQ RI SULYLOHJHG RU ZRUNSURGXFW SURWHFWHG GRFXPHQWV
                       HOHFWURQLFDOO\ VWRUHG LQIRUPDWLRQ (6, RU LQIRUPDWLRQ ZKHWKHU LQDGYHUWHQW RU
                       RWKHUZLVH LV QRW D ZDLYHU RI WKH SULYLOHJH RU SURWHFWLRQ IURP GLVFRYHU\ LQ WKLV FDVH
                       RU LQ DQ\ RWKHU IHGHUDO RU VWDWH SURFHHGLQJ
                              ,I WKH 5HFHLYLQJ 3DUW\ KDV UHDVRQ WR EHOLHYH WKDW D SURGXFHG GRFXPHQW RU
                       RWKHU LQIRUPDWLRQ PD\ UHDVRQDEO\ EH VXEMHFW WR D FODLP RI SULYLOHJH WKHQ WKH
                       UHFHLYLQJ SDUW\ VKDOO LPPHGLDWHO\ VHTXHVWHU WKH GRFXPHQW RU LQIRUPDWLRQ FHDVH
                       XVLQJ WKH GRFXPHQW RU LQIRUPDWLRQ DQG FHDVH XVLQJ DQ\ ZRUN SURGXFW FRQWDLQLQJ WKH
                       LQIRUPDWLRQ DQG VKDOO LQIRUP WKH SURGXFLQJ SDUW\ RI WKH EHJLQQLQJ %$7(6 QXPEHU
                       RI WKH GRFXPHQW RU LI QR %$7(6 QXPEHU LV DYDLODEOH VKDOO RWKHUZLVH LQIRUP WKH
                       SURGXFLQJ SDUW\ RI WKH LQIRUPDWLRQ
                             7KLV 2UGHU VKDOO EH LQWHUSUHWHG WR SURYLGH WKH PD[LPXP SURWHFWLRQ DOORZHG E\
                       )HGHUDO 5XOH RI (YLGHQFH )5(  G DQG VKDOO EH HQIRUFHDEOH DQG JUDQWHG IXOO
                       IDLWK DQG FUHGLW LQ DOO RWKHU VWDWH DQG IHGHUDO SURFHHGLQJV E\  86 &RGH   ,Q
                       WKH HYHQW RI DQ\ VXEVHTXHQW FRQIOLFW RI ODZ WKH ODZ WKDW LV PRVW SURWHFWLYH RI SULYLOHJH
                       DQG ZRUN SURGXFW VKDOO DSSO\
                        ,1$'9(57(17 352'8&7,21 2) 35,9,/(*(' 25 27+(5:,6(
M ANATT , P HELPS &                                                                           _________ 3527(&7,9(
  P HILLIPS , LLP                                                            67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                          25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 18 of 23 Page ID #:807



                        3527(&7(' 0$7(5,$/
                              :KHQ D 3URGXFLQJ 3DUW\ JLYHV QRWLFH WR 5HFHLYLQJ 3DUWLHV WKDW FHUWDLQ
                        LQDGYHUWHQWO\ SURGXFHG PDWHULDO LV VXEMHFW WR D FODLP RI SULYLOHJH RU RWKHU
                        SURWHFWLRQ WKH REOLJDWLRQV RI WKH 5HFHLYLQJ 3DUWLHV DUH WKRVH VHW IRUWK LQ )HGHUDO
                        5XOH RI &LYLO 3URFHGXUH  E  %  7KLV SURYLVLRQ LV QRW LQWHQGHG WR PRGLI\
                        ZKDWHYHU SURFHGXUH PD\ EH HVWDEOLVKHG LQ DQ HGLVFRYHU\ RUGHU WKDW SURYLGHV IRU
                        SURGXFWLRQ ZLWKRXW SULRU SULYLOHJH UHYLHZ 3XUVXDQW WR )HGHUDO 5XOH RI (YLGHQFH
                         G DQG H  LQVRIDU DV WKH SDUWLHV UHDFK DQ DJUHHPHQW RQ WKH HIIHFW RI GLVFORVXUH
                        RI D FRPPXQLFDWLRQ RU LQIRUPDWLRQ FRYHUHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH RU ZRUN
                       SURGXFW SURWHFWLRQ WKH SDUWLHV PD\ LQFRUSRUDWH WKHLU DJUHHPHQW LQ WKH VWLSXODWHG
                       SURWHFWLYH RUGHU VXEPLWWHG WR WKH &RXUW
                        ),/,1* 3527(&7(' 0$7(5,$/
                              )LOLQJV :LWKRXW ZULWWHQ SHUPLVVLRQ IURP WKH 'HVLJQDWLQJ 3DUW\ RU D
                       FRXUW RUGHU VHFXUHG DIWHU DSSURSULDWH QRWLFH WR DOO LQWHUHVWHG SHUVRQV D 3DUW\ PD\
                       QRW ILOH LQ WKH SXEOLF UHFRUG LQ WKLV DFWLRQ RU DQ\ RWKHU DFWLRQ VXFK DV DQ DSSHDO
                       DQ\ 3URWHFWHG 0DWHULDO
                             $ 3DUW\ WKDW VHHNV WR ILOH XQGHU VHDO DQ\ 3URWHFWHG 0DWHULDO PXVW FRPSO\ ZLWK
                       /RFDO &LYLO 5XOH 
                              &RQILGHQWLDO 0DWHULDO LQ +HDULQJV DQG 7ULDO 7KH SURYLVLRQV RI WKLV
                       2UGHU VKDOO QRW DIIHFW DQG WKLV 2UGHU GRHV QRW OLPLW WKH admissibility RI
                       &RQILGHQWLDO ,QIRUPDWLRQ RU UHIHUHQFHV WR WKDW PDWHULDO DV HYLGHQFH DW WULDO RU
                       GXULQJ D KHDULQJ RU VLPLODU SURFHHGLQJ LQ WKLV DFWLRQ 3ULRU WR XVLQJ &RQILGHQWLDO
                       ,QIRUPDWLRQ RU WKH LQIRUPDWLRQ FRQWDLQHG WKHUHLQ DW DQ\ KHDULQJ WKDW LV RSHQ WR WKH
                       SXEOLF WKH SDUW\ VHHNLQJ WR XVH WKH &RQILGHQWLDO ,QIRUPDWLRQ PXVW JLYH DW OHDVW
                       VHYHQ  GD\V DGYDQFH QRWLFH WR WKH SURGXFLQJ SDUW\ RI WKH LQWHQW WR XVH WKH
                       &RQILGHQWLDO ,QIRUPDWLRQ VR WKDW WKH SURGXFLQJ SDUW\ PD\ VHHN DQ DSSURSULDWH &RXUW
                       2UGHU WR SURWHFW WKH &RQILGHQWLDO ,QIRUPDWLRQ
                        ),1$/ ',6326,7,21
M ANATT , P HELPS &                                                                          __________ 3527(&7,9(
  P HILLIPS , LLP                                                           67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                          25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 19 of 23 Page ID #:808



                              8QOHVV RWKHUZLVH RUGHUHG RU DJUHHG LQ ZULWLQJ E\ WKH 3URGXFLQJ 3DUW\ ZLWKLQ
                         GD\V DIWHU WKH ILQDO WHUPLQDWLRQ RI WKLV DFWLRQ HDFK 5HFHLYLQJ 3DUW\ PXVW HLWKHU
                        UHWXUQ DOO 3URWHFWHG 0DWHULDO WR WKH 3URGXFLQJ 3DUW\ RU GHVWUR\ DOO VXFK 3URWHFWHG
                        0DWHULDO $V XVHG LQ WKLV VXEGLYLVLRQ ³DOO 3URWHFWHG 0DWHULDO´ LQFOXGHV DOO FRSLHV
                        DEVWUDFWV FRPSLODWLRQV VXPPDULHV RU DQ\ RWKHU IRUP RI UHSURGXFLQJ RU FDSWXULQJ
                        DQ\ RI WKH 3URWHFWHG 0DWHULDO :KHWKHU WKH 3URWHFWHG 0DWHULDO LV UHWXUQHG RU
                        GHVWUR\HG WKH 5HFHLYLQJ 3DUW\ PXVW VXEPLW D ZULWWHQ FHUWLILFDWLRQ WR WKH 3URGXFLQJ
                        3DUW\ DQG LI QRW WKH VDPH SHUVRQ RU HQWLW\ WR WKH 'HVLJQDWLQJ 3DUW\ E\ WKH GD\
                        GHDGOLQH WKDW LGHQWLILHV E\ FDWHJRU\ ZKHUH DSSURSULDWH DOO WKH 3URWHFWHG 0DWHULDO
                       WKDW ZDV UHWXUQHG RU GHVWUR\HG DQG WKDW DIILUPV WKDW WKH 5HFHLYLQJ 3DUW\ KDV QRW
                       UHWDLQHG DQ\ FRSLHV DEVWUDFWV FRPSLODWLRQV VXPPDULHV RU RWKHU IRUPV RI
                       UHSURGXFLQJ RU FDSWXULQJ DQ\ RI WKH 3URWHFWHG 0DWHULDO
                             1RWZLWKVWDQGLQJ WKLV SURYLVLRQ &RXQVHO DUH HQWLWOHG WR UHWDLQ DQ DUFKLYDO
                       FRS\ RI DOO SOHDGLQJV PRWLRQ SDSHUV WUDQVFULSWV OHJDO PHPRUDQGD FRUUHVSRQGHQFH
                       RU DWWRUQH\ ZRUN SURGXFW HYHQ LI VXFK PDWHULDOV FRQWDLQ 3URWHFWHG 0DWHULDO $Q\
                       VXFK DUFKLYDO FRSLHV WKDW FRQWDLQ RU FRQVWLWXWH 3URWHFWHG 0DWHULDOV UHPDLQ VXEMHFW WR
                       WKLV 3URWHFWLYH 2UGHU DV VHW IRUWK LQ 6HFWLRQ  DERYH '85$7,21 
                        0,6&(//$1(286
                              5LJKW WR )XUWKHU 5HOLHI 1RWKLQJ LQ WKLV 2UGHU DEULGJHV WKH ULJKW RI DQ\
                       SHUVRQ WR VHHN LWV PRGLILFDWLRQ E\ WKH &RXUW LQ WKH IXWXUH +RZHYHU WKLV 3URWHFWLYH
                       2UGHU VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW XQWLO VXFK WLPH DV LW LV PRGLILHG
                       DPHQGHG RU UHVFLQGHG E\ WKH &RXUW
                              5LJKW WR $VVHUW 2WKHU 2EMHFWLRQV %\ VWLSXODWLQJ WR WKH HQWU\ RI WKLV
                       3URWHFWLYH 2UGHU QR 3DUW\ ZDLYHV DQ\ ULJKW LW RWKHUZLVH ZRXOG KDYH WR REMHFW WR
                       GLVFORVLQJ RU SURGXFLQJ DQ\ LQIRUPDWLRQ RU LWHP RQ DQ\ JURXQG QRW DGGUHVVHG LQ
                       WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU 6LPLODUO\ QR 3DUW\ ZDLYHV DQ\ ULJKW WR REMHFW RQ
                       DQ\ JURXQG WR XVH LQ HYLGHQFH RI DQ\ RI WKH PDWHULDO FRYHUHG E\ WKLV 3URWHFWLYH
                       2UGHU
M ANATT , P HELPS &                                                                          __________
  P HILLIPS , LLP                                                           67,38/$7,21 $1' >352326('@ 3527(&7,9(
  ATTORNEYS AT LAW
                                                                                                         25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 20 of 23 Page ID #:809



                               1HZO\ $GGHG 3DUWLHV ,Q WKH HYHQW DGGLWLRQDO SDUWLHV MRLQ RU LQWHUYHQH LQ
                        WKLV DFWLRQ WKH QHZO\ MRLQHG SDUW\ LHV VKDOO QRW KDYH DFFHVV WR &RQILGHQWLDO
                        ,QIRUPDWLRQ XQWLO LWVWKHLU FRXQVHO KDV H[HFXWHG DQG DW WKH UHTXHVW RI DQ\ SDUW\
                        ILOHG ZLWK WKH &RXUW WKH DJUHHPHQW RI VXFK SDUW\ LHV DQG VXFK FRXQVHO WR EH IXOO
                        ERXQG E\ WKLV 3URWHFWLYH 2UGHU
                               7KLV 6WLSXODWHG 3URWHFWLYH 2UGHU VKDOO VXUYLYH WKH ILQDO FRQFOXVLRQ RI WKH
                        $FWLRQ DQG WKH &RXUW VKDOO KDYH MXULVGLFWLRQ WR HQIRUFH WKLV 6WLSXODWHG 3URWHFWLYH
                        2UGHU EH\RQG WKH FRQFOXVLRQ RI WKLV $FWLRQ
                              ,7 ,6 62 67,38/$7(' 7+528*+ &2816(/ 2) 5(&25'
                  
                       '21,*(5%85528*+6                          0$1$77 3+(/36            3+,//,36 //3
                  
                       %\ V -XVWLQ 0 *RPHV                    %\ V -RKQ 0 *DWWL
                            6WHSKHQ 0 'RQLJHU                         -RKQ 0 *DWWL
                          6FRWW $ %XUURXJKV                         /DXUHQ - )ULHG
                            -XVWLQ 0 *RPHV
                          Attorneys for Plaintiff                     Attorneys for Defendants
                            ),522= =$+(',                               0,5$0$; //& $0$=21&20
                                                                      ,1& 85%$1 287),77(56 ,1&
                                                                        +27 723,& ,1& 7255,' //&
                                                                      3$&,),& 681:($5 2)
                                                                        &$/,)251,$ //& %,2 :25/'
                                                                      0(5&+$1',6,1* ,1&
                                                                        :$/0$57 ,1& 7,//<6 ,1&
                                                                      +8) :25/':,'( //&
                                                                        )81&20 ,1& 75(9&2 ,1&
                                                                      )$6+,21 129$ //&

                  
                       -())(5 0$1*(/6 %87/(5 $1'                  752870$1 3(33(5 +$0,/721
                         0,7&+(// //3                              6$1'(56 //3
                  
                       %\ V -HIIUH\ ' *ROGPDQ                 %\ V $XVWLQ 3DGJHWW
                            -HIIUH\ ' *ROGPDQ                         $XVWLQ 3DGJHWW
                          /DXUHQ ( %DEVW                            Attorneys for Defendant
                            Attorneys for Defendant                    1$67<*$/&20 86$ ,1&
                          7$5*(7 &25325$7,21
                  
                  
M ANATT , P HELPS &                                                                          __________ 3527(&7,9(
  P HILLIPS , LLP                                                           67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                          25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 21 of 23 Page ID #:810



                                   /2&$/ &,9,/ 58/(  D  L &(57,),&$7,21
                        7KH ILOHU RI WKLV GRFXPHQW DWWHVWV WKDW DOO RWKHU VLJQDWRULHV OLVWHG DERYH RQ ZKRVH
                        EHKDOI WKLV ILOLQJ LV VXEPLWWHG FRQFXU LQ WKH ILOLQJ¶V FRQWHQW DQG KDYH DXWKRUL]HG WKH
                        ILOLQJ
                     
                     
                         )25 *22' &$86( 6+2:1 ,7 ,6 62 25'(5('
                     
                         /s/ CHARLES F. EICK
                         BBBBBBBBBBBBBBBBBBBB                                        3/19/2021
                        +RQ Charles F. Eick                                'DWH BBBBBBBBBBBBBBB
                       United States Magistrate Judge
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                           __________ 3527(&7,9(
                                                                           67,38/$7,21 $1' >352326('@
  ATTORNEYS AT LAW
                                                                                                         25'(5
    LOS ANGELES
           Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 22 of 23 Page ID #:811



                                                            (;+,%,7 $
                     
                                $&.12:/('*0(17 $1' $*5((0(17 72 %( %281'

                        , BBBBBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO QDPH@ RI

                        BBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO DGGUHVV@ GHFODUH XQGHU SHQDOW\ RI SHUMXU\

                        WKDW , KDYH UHDG LQ LWV HQWLUHW\ DQG XQGHUVWDQG WKH 6WLSXODWHG 3URWHFWLYH 2UGHU WKDW

                        ZDV LVVXHG E\ WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD

                        RQ BBBBBB >GDWH@ LQ WKH FDVH RI Zahedi v. Miramax, LLC, et. al., &DVH 1R FY

                        '0*([ , DJUHH WR FRPSO\ ZLWK DQG WR EH ERXQG E\ DOO WKH WHUPV RI WKLV

                       6WLSXODWHG 3URWHFWLYH 2UGHU DQG , XQGHUVWDQG DQG DFNQRZOHGJH WKDW IDLOXUH WR VR

                       FRPSO\ FRXOG H[SRVH PH WR VDQFWLRQV DQG SXQLVKPHQW LQ WKH QDWXUH RI FRQWHPSW

                  
                             , VROHPQO\ SURPLVH WKDW , ZLOO QRW GLVFORVH LQ DQ\ PDQQHU DQ\ LQIRUPDWLRQ RU

                       LWHP WKDW LV VXEMHFW WR WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU WR DQ\ SHUVRQ RU HQWLW\ H[FHSW

                       LQ VWULFW FRPSOLDQFH ZLWK WKH SURYLVLRQV RI WKLV 2UGHU

                  
                             , IXUWKHU DJUHH WR VXEPLW WR WKH MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW

                       IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD IRU WKH SXUSRVH RI HQIRUFLQJ WKH WHUPV RI WKLV

                       6WLSXODWHG 3URWHFWLYH 2UGHU HYHQ LI VXFK HQIRUFHPHQW SURFHHGLQJV RFFXU DIWHU

                       WHUPLQDWLRQ RI WKLV DFWLRQ

                  
                             :LWKLQ VL[W\  GD\V DIWHU WKH DERYHFDSWLRQHG ODZVXLW HQGV LQ D ILQDO QRQ

                       DSSHDODEOH RUGHU , DJUHH WR GHVWUR\ DOO &RQILGHQWLDO ,QIRUPDWLRQ LQ P\ SRVVHVVLRQ

                  
                             , KHUHE\ DSSRLQW BBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO QDPH@ RI

                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO DGGUHVV DQG

                       WHOHSKRQH QXPEHU@ DV P\ &DOLIRUQLD DJHQW IRU VHUYLFH RI SURFHVV LQ FRQQHFWLRQ ZLWK

                  
M ANATT , P HELPS &                                                                          __________ 3527(&7,9(
                                                                            67,38/$7,21 $1' >352326('@
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                                                          25'(5
    LOS ANGELES
Case 2:20-cv-04512-DMG-E Document 139 Filed 03/19/21 Page 23 of 23 Page ID #:812




                                                                  ________
